IN THE SUPREME COURT OF THE STATE OF NEVADA


                  SATICOY BAY LLC SERIES 3884                             No. 65450
                  SQUIRREL,
                  Appellant,
                  vs.
                                                                                   FILED
                  WELLS FARGO BANK, NA.,                                            JAN 2.2 2016
                  Re SD ondent.                                                    TRAC E K.   4   DEMAN


                                                                               •                     01
                                                                                                      4; A°



                                        ORDER DISMISSING APPEAL

                              This is an appeal from a district court order denying a
                  preliminary injunction in a quiet title action. Eighth Judicial District
                  Court, Clark County; Stefany Miley, Judge.
                              On August 7, 2013, appellant Saticoy Bay filed a complaint in
                  the district court seeking to quiet title to the subject property and seeking
                  an injunction. Respondent Wells Fargo filed a motion to dismiss, which
                  the district court granted on November 7, 2013. Then, on March 18, 2014,
                  over four months after the district court dismissed Saticoy Bay's action,
                  Saticoy Bay purported to file a motion for a preliminary injunction as to
                  the same case the district court had dismissed.' The district court denied
                  Saticoy Bay's motion for a preliminary injunction, determining that there
                  was no likelihood of success on the merits. Saticoy Bay appealed.




                        'We note that the record contains no indication of any attempt to
                  reconsider or to set aside the dismissal before the motion for a preliminary
                  injunction was filed.



SUPREME COURT
        OF
     NEVADA


(01 1947A    oe
                             Our review of this appeal reveals a jurisdictional defect. We
                 note that no timely appeal was taken from the motion to dismiss, see
                 NRAP 4(a)(1) (providing thirty days to appeal), which was a final
                 judgment disposing of the case on its merits, see Emerson v. Eighth
                 Judicial Dist. Court of State, ex rel. County of Clark, 127 Nev. 672, 677,
                 263 P.3d 224, 227 (2011) ("We have previously held that jurisdiction over
                 matters related to the merits of a case terminates upon dismissal.").
                 Additionally, no intervening action was taken to reopen this case.    See, e.g.
                 NRCP 60(b) (providing relief from judgment). Thus, the district court had
                 no jurisdiction to consider the motion for a preliminary injunction, which
                 was, at best, a fugitive document as to a closed case. Consequently, this
                 court has no jurisdiction over the case. See Nev. Const. art. 6, § 4 (limiting
                 the Nevada Supreme Court's jurisdiction t6 appeals in civil cases arising
                 in the district courts and granting the power to issue writs).




SUPREME COURT
      OF
    NEVADA

                                                       2
(0) 1947A cer>
                            Accordingly, we are precluded from considering this appeal,
                and we ORDER this appeal DISMISSED.




                                                   Parraguirre


                                                     /c4Je                     J.
                                                   Hardesty


                                                 "Rao\                         J.
                                                        HH




                                                  Gibbons


                                                                               J.




                cc:   Hon. Stefany Miley, District Judge
                      Law Offices of Michael F. Bohn, Ltd.
                      Snell & Wilmer, LLP/Tucson
                      Snell & Wilmer, LLP/Las Vegas
                      Eighth District Court Clerk
SUPREME COURT
     OF
   NEVADA

                                                    3